Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-20 directed to Species II non-elected without traverse.  Accordingly, claims 12-20 are hereby cancelled.

Response to Amendment
With respect to the claim rejection under 35 U.S.C.112 (b), applicant amended claims 1, 4, 7, 9, and 10 filed on 03/18/2021, which overcomes the claim rejection. Therefore the claim rejection under 35 U.S.C.112 (b) is canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-10 are indicated. The claimed invention as a whole, discloses a laser processing apparatus comprising a laser source which generates a laser beam; a scanner is disposed in an optical path of the laser beam from the laser source, and adjusts the optical path of the laser beam from the laser source in a first direction or in a second direction different from the first direction; a reflector is disposed in an optical path of the laser beam adjusted by the scanner, and reflects the laser beam adjusted by the scanner; a stage, and a F-theta lens; wherein the F-theta lens 
The references alone or in combination does not teaches every limitation in claim 1, such as the feature of F-theta lens, reflector, and scanner. In addition, one of ordinary skill in the art would not found obvious teaching or motivation among references to meet the limitation in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726